DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 17, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2017/0043773) in view of Ikeda et al. (US 2008/0027627) and Mori et al. (US 2017/0021764).  
Regarding independent claim 1, Watanabe teaches a map generation system comprising processing circuitry (Figure 1) to: 
generate linearization information expressing at least one or the other of a marking line of a roadway and a road shoulder edge based on measurement information of a periphery of the roadway (paragraph 20: the lane line recognizer 11 may extract, from the image, a group of dots that may serve as a proposed lane line), the measurement information being obtained by a measurement device (paragraph 17: stereo image captured by the cameras 1a and 1b and being processed by an image processor 2 for converting pixel shift amount into luminance data to generated a distance/depth image); 
calculate an evaluation value expressing a reliability degree of partial information (paragraph 22: the lane line evaluator 12 perform an evaluation of recognition reliability as to whether line components obtained from the proposed lane line dots actually represent the lane lines to determine whether the lane lines are recognized properly).  Watanabe does not expressly disclose for each partial information constituting the generated linearization information, the partial information being provided by dividing the linearization information into a plurality of 
Watanabe does not expressly disclose display the partial information in different modes according to the calculated evaluation value, thereby displaying the linearization information, however Watanabe does disclose the recognition of lane lines and the reliability of recognizing the lane lines by either displaying the lane line or not displaying the lane line (paragraphs 25 – 27 and Figure 2).  Mori discloses that if the recognized boundary line has a high certainty recognition, then the boundary line is displayed as a solid line, and if the recognized boundary line has a low certainty recognition, then the boundary line is displayed as a dashed line (paragraph 72 and Figures 5A – 5D).   It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Watanabe's system to display lane lines as solid or dashed lines based on the certainty level that lane lines are reliably recognized.  One would be motivated to 

Regarding dependent claim 17, the combination of Watanabe’s and Mori’s systems teaches wherein the processing circuitry displays the partial information whose reliability degree expressed by the evaluation value is lower than a threshold, in a display mode different from the other partial information (Mori, paragraph 72 and Figures 5A – 5D: that if the recognized boundary line has a high certainty recognition, then the boundary line is displayed as a solid line, and if the recognized boundary line has a low certainty recognition, then the boundary line is displayed as a dashed line).

Regarding claims 28 and 30, claims 28 and 30 are similar in scope as to claim 1, thus the rejections for claim 1 hereinabove are applicable to claims 28 and 30.  

Allowable Subject Matter
Claims 16, 18 – 27, 29, and 31 are allowed.
The following is an examiner’s statement of reasons for allowance:  the limitation of “accept input of editing information for the displayed linearization information” is not taught or rendered obvious by the cited prior arts.  None of the cited prior arts relates to a user interface for correcting the displayed of the recognized road lane lines.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612